Case: 20-2140    Document: 26     Page: 1   Filed: 09/15/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

     ERIC LEMOINE, TTC PERFORMANCE
  PRODUCTS, INC., DBA BLACK ACES TACTICAL,
              Plaintiffs-Appellants

                             v.

  MOSSBERG CORPORATION, O.F. MOSSBERG &
                 SONS, INC.,
             Defendants-Appellees
            ______________________

                        2020-2140
                  ______________________

     Appeal from the United States District Court for the
 District of Connecticut in No. 3:18-cv-01270-KAD, Judge
 Kari A. Dooley.
                  ______________________

                Decided: September 15, 2021
                  ______________________

     LOU GIGLIOTTI, JR., Louis R. Gigliotti, PA, Hollywood,
 FL, for plaintiffs-appellants.

    JASON STEWART JACKSON, Kutak Rock LLP, Denver,
 CO, for defendants-appellees. Also represented by CHAD T.
 NITTA.
                 ______________________
Case: 20-2140      Document: 26    Page: 2    Filed: 09/15/2021




 2                         LEMOINE   v. MOSSBERG CORPORATION



     Before LOURIE, O’MALLEY, and REYNA, Circuit Judges.
 REYNA, Circuit Judge.
     Appellants, Eric Lemoine and TTC Performance Prod-
 ucts, Inc. d/b/a Black Aces Tactical, appeal from a stipu-
 lated judgment of noninfringement following a claim
 construction order by the United States District Court for
 the District of Connecticut. Because we discern no error in
 the district court's claim construction, we affirm.
                         BACKGROUND
      U.S. Patent 8,756,846 (the ’846 Patent) discloses a
 “shotgun magazine receiver assembly” that “relates gener-
 ally to shotguns and, more particularly to a retrofit maga-
 zine receiver for use with a conventional shotgun” that
 “allow[s] a user to rapidly fire and reload ammunition via
 a removable ‘box’ style magazine.” ’846 Patent col. 1
 ll. 6–8, 34–35.
    The only disputes at issue on appeal relate to the pre-
 amble of claim 1, which is reproduced below:
      A shotgun magazine receiver assembly for convert-
      ing a conventional shotgun having a trigger assem-
      bly and barrel into a magazine loaded shotgun, said
      receiver assembly comprising:
 Id. col. 7 ll. 20–23.
      On April 20, 2015, Appellants, Eric Lemoine and TTC
 Performance Products, Inc. d/b/a Black Aces Tactical (col-
 lectively Lemoine), filed suit in the District of Connecticut
 alleging that Appellees, Mossberg Corporation and OF
 Mossberg & Sons, Inc.’s (collectively Mossberg), infringe
 the ’846 Patent based on its alleged making, offering for
 sale, and selling of its Model 590M box-style removable
 magazine shotgun. J.A. 25. On June 16, 2020, the district
 court issued a claim construction order determining that
 (1) the preamble of claim 1 of the ’846 Patent is limiting,
 (2) “conventional shotgun” means “a traditional shotgun
Case: 20-2140    Document: 26     Page: 3    Filed: 09/15/2021




 LEMOINE   v. MOSSBERG CORPORATION                         3



 that does not accept a removeable box magazine,” and (3)
 “for converting a conventional shotgun” means “for retro-
 fitting a conventional shotgun after original manufacture.”
 J.A. 7–20. Because it is undisputed that Mossberg incor-
 porates the box-style magazine of the Model 590M during
 the original manufacture, the parties stipulated to a judg-
 ment of noninfringement of all claims of the ’846 Patent.
 J.A. 2–5. On July 20, 2020, the district court entered its
 final judgment, adopting the parties’ stipulation. J.A. 1.
     Lemoine appeals, arguing that the district court erred
 in its claim construction order. We have jurisdiction
 pursuant to 28 U.S.C. § 1295(a)(1).
                    STANDARD OF REVIEW
     Claim construction is an issue of law that we review de
 novo. Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318,
 325–26 (2015). We review the district court's underlying
 factual findings for clear error. Id. at 322. “[W]hen the
 district court reviews only evidence intrinsic to the patent
 (the patent claims and specification, along with the pa-
 tent’s prosecution history), the judge’s determination will
 amount solely to a determination of law,” which we review
 de novo. Id. at 331.
                        DISCUSSION
     Lemoine contends that the district court erred by “in-
 appropriately impos[ing] limitations on the ’846 Patent at
 claim construction, rendering the ’846 toothless against
 manufacturers who simply ‘convert’ existing models at the
 manufacturing stage” as opposed to “after original manu-
 facture.” Appellant’s Br. 3–4. More specifically, Lemoine
 argues that the district court erred in construing the pre-
 amble phrase “for converting a conventional shotgun” to
 mean “for retrofitting a shotgun after original manufac-
 ture.” Id. at 4, 23. Lemoine also requests that the case be
 remanded with a requirement that “for converting a con-
 ventional shotgun” be construed to mean “regardless of
Case: 20-2140      Document: 26      Page: 4     Filed: 09/15/2021




 4                           LEMOINE   v. MOSSBERG CORPORATION



 whether the modification is made by a manufacturer in its
 factory or by an owner of an existing conventional shot-
 gun.” Id.
      Mossberg responds that the district court’s construc-
 tion of the preamble phrase “for converting a conventional
 shotgun” represents the ordinary meaning of that phrase
 in view the intrinsic and extrinsic evidence and should be
 affirmed. Appellees’ Br. 12. Mossberg also contends that
 Lemoine waived its right to challenge the district court’s
 determination that the preamble of claim 1 is limiting by
 failing to meaningfully raise that issue before the district
 court or in its opening brief on appeal. Id. at 11–12.
      First, as to whether claim 1 of the ’846 Patent is limit-
 ing, we agree with the district court and Mossberg that it
 is not entirely clear that Lemoine ever actually pulled the
 trigger in arguing that the preamble is not limiting. See,
 e.g., J.A. 7 n.5. Nonetheless, we determine that it is.
     The purpose of claim construction is to “determin[e] the
 meaning and scope of the patent claims asserted to be in-
 fringed.” Markman v. Westview Instruments, Inc., 52 F.3d
 967, 976 (Fed. Cir. 1995) (en banc), aff’d 517 U.S. 370,
 (1996). If a preamble is limiting, it becomes part of the
 claim. Eaton Corp. v. Rockwell Int'l Corp., 323 F.3d 1332,
 1339 (Fed. Cir. 2003). Whether a preamble is limiting is
 “determined on the facts of each case in light of the overall
 form of the claim, and the invention as described in the
 specification and illuminated in the prosecution history.”
 Applied Materials, Inc. v. Advanced Semiconductor Mate-
 rials Am., Inc., 98 F.3d 1563, 1572–73 (Fed. Cir. 1996).
 Generally, the preamble does not limit the claims.
 Georgetown Rail Equip. Co. v. Holland L.P., 867 F.3d 1229,
 1236 (Fed. Cir. 2017). However, a preamble may be limit-
 ing if it recites essential structure or steps, or if it is neces-
 sary to give life, meaning, and vitality to the claim. Pitney
 Bowes, Inc. v. Hewlett–Packard Co., 182 F.3d 1298, 1305
 (Fed. Cir. 1999).
Case: 20-2140     Document: 26     Page: 5    Filed: 09/15/2021




 LEMOINE   v. MOSSBERG CORPORATION                           5



      Here, the district court correctly held that the pream-
 ble of claim 1 of the ’846 Patent is limiting because it pro-
 vides important context for the nature and structure of the
 invention being claimed, and that without the context pro-
 vided by the preamble it is difficult to make sense of the
 claims. J.A. 12–16. For example, the preamble introduces
 the terms “shotgun magazine receiver assembly” and “con-
 ventional shotgun” and details the relationship between
 those terms, namely that the claimed invention is a “shot-
 gun magazine receiver assembly” for “converting a conven-
 tional shotgun.” Without this context, it is difficult to make
 sense of the later disclosure of “mating,” “receiving,” or
 “communicating” the claimed invention to or with compo-
 nents of a “conventional shotgun.”. Further, as discussed
 in more detail below, the specification repeatedly discloses
 that the claimed invention is a retrofit kit for existing con-
 ventional shotguns. See ’846 Patent col. 1 ll. 1–3; see also
 id. col. 1 ll. 46–47. If the preamble was not limiting, these
 disclosures would be rendered meaningless.
     Having determined that the preamble of claim 1 of the
 ’846 Patent is limiting, we next set our sights on the proper
 construction of the preamble phrase “for converting a con-
 ventional shotgun.” We determine that the district court
 correctly construed this phrase to mean “for retrofitting a
 conventional shotgun after original manufacture.”
     A claim should be construed in a manner that is con-
 sistent with the patent's specification. Markman, 52 F.3d
 at 979 (“Claims must be read in view of the specification, of
 which they are a part.”). Typically, the specification is the
 best guide for construing the claims. See, e.g., Vitronics
 Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir.
 1996) (“[T]he specification is always highly relevant to the
 claim construction analysis. Usually, it is dispositive; it is
 the single best guide to the meaning of a disputed term.”).
     When the specification describes the features of the
 “present invention” as a whole, this description limits the
Case: 20-2140     Document: 26      Page: 6     Filed: 09/15/2021




 6                          LEMOINE   v. MOSSBERG CORPORATION



 scope of the invention. Honeywell Int’l, Inc. v. ITT Indus.,
 452 F.3d 1312, 1318–19 (Fed. Cir. 2006). Here, the specifi-
 cation quite clearly characterizes the present invention as
 a “retrofit” conversion kit for use with an “existing” conven-
 tional shotgun. ’846 Patent col. 1 ll. 1–3 (“The present in-
 vention relates generally to shotguns and, more
 particularly to a retrofit magazine receiver for use with a
 conventional shotgun.”) (emphasis added); see also id. col.
 1 ll. 46–47 (“[T]he present invention is designed to be in-
 corporated into existing shotguns.”) (emphasis added).
     The specification also discloses that the invention al-
 lows a “shotgun owner,” not a manufacturer, to “upgrade”
 the receiver assembly of an existing conventional shotgun.
 See id. col. 1 ll. 35–41 (“[M]any shotgun owners often
 choose to upgrade their existing weapons with new stocks
 and barrels as opposed to purchasing a new weapon. Ac-
 cordingly, it would be beneficial to provide a shotgun mag-
 azine receiver assembly which can replace the stock
 receiver of an existing shotgun to allow a user to rapidly
 fire and reload ammunition via a removable ‘box’ style
 magazine.”).
     Lemoine argues that these disclosures are merely ex-
 emplary and should not be read as limiting. In support,
 Lemoine points to common broadening language in the
 specification which states, for example, that:
     detailed embodiments of the present invention are
     disclosed herein; however, it is to be understood
     that the disclosed embodiments are merely exem-
     plary of the invention which can be embodied in
     various forms.
      Id. col. 2 ll. 44–47. But as the district court correctly
 noted, the specification makes clear that this language is
 meant to ensure that the invention is broad enough to be
 used with different types and models of shotguns, not in
 different phases of production. See, e.g., id. col. 2 l. 64–col.
 3 l. 9 (“As described herein, the term ‘shotgun’ can refer to
Case: 20-2140     Document: 26     Page: 7    Filed: 09/15/2021




 LEMOINE   v. MOSSBERG CORPORATION                           7



 virtually any type and manufacturer of semi-automatic
 and/or shotguns. . . . Although illustrated in use with a
 MOSSBERG 500 shotgun, it is to be distinctly understood
 that the present invention has broader applications, and is
 equally applicable for use on many other shotguns without
 undue experimentation and without departing from the in-
 vention claimed.”). Moreover, neither the specification nor
 the claims include a single reference to the use of the
 claimed invention to manufacture a newly designed, or re-
 designed, shotgun with a box-style magazine.
      In light of these disclosures, we determine that the dis-
 trict court correctly held that a person of ordinary skill in
 the art, having read the claims in light of the specification
 and intrinsic record, would understand that within the
 meaning of the claims, “for converting a conventional shot-
 gun” means “for retrofitting a conventional shotgun after
 original manufacture.”
                         CONCLUSION
      We conclude that the district court’s determination
 that the preamble of claim 1 of the ’846 Patent is limiting
 was on target, and that it correctly construed the preamble
 phrase “for converting a conventional shotgun,” to mean
 “for retrofitting a conventional shotgun after original man-
 ufacture.” Accordingly, we affirm.
                         AFFIRMED